Opinion BY
Me. Justice; Mestrezat,
The first and fourth assignments were abandoned on the argu*324ment of the case because the errors complained of were not assigned in accordance with the rules of court.
In the second assignment of error the appellant complains of the rejection of its offer to show the price at which the plaintiff optioned his land a short time before the location of the railroad and the price at which he sold a large part of it shortly after the road had been located and before its completion for the purpose, as we understand, of giving to the jury the plaintiff’s own estimate of the value of the land at those dates, as evidence of the damages sustained by him in the construction of the defendant company’s road over his land. The offer was to be followed by testimony showing that the increased price was the direct result of the location of the railroad over the plaintiff’s land and that it arose from causes which were special to this farm and not general to the neighborhood. The third assignment alleges error in rejecting the deed, which was offered for the purpose of fixing the price at which that part of the premises was sold which the plaintiff’s witnesses testified was injuriously affected' by the location of the road. This offer must be considered in connection with the testimony, the exclusion of which is complained of in the second assignment.
Declarations against one’s interest, unless made with a view to an adjustment of the differences between the parties, are always admissible against the party making them. For this reason the declaratioñs or acts of a party showing his estimate of the value of his property at or about the time it is taken are evidence to his prejudice in proceedings to assess the damages for land taken under the right of eminent domain. In 10 Am. & Eng. Ency. of Law (2d ed.), 1154, it is said: “ Upon the ground that the admission of a party to his prejudice in a matter material to the issue is always competent, the admissions of the owners of property, the condemnation of which is sought, that the property had only a certain value, have been considered admissible.” And in Lewis on Eminent Domain, section 439, the author says: “ In regard to the proof of admissions of the parties, the same general rules apply as in other cases. It is competent to prove the declarations of the owner of the property in question as to its value and the price at which he has offered to sell it, and other admissions which are pertinent to the issue.”
But the question raised here has been considered and deter*325mined by this court. In East Brandywine, etc., R. R. Co. v. Ranch, 78 Pa. 454, a condemnation proceeding, it was held that the declarations of the owner of the land as to its value, his offer of it at a fixed price and sale of a portion of it, are evidence on the question of damages, as constituting his estimate of the value. In that case we said, Paxson, J.: “ As evidence bearing upon the value of this property, Ranch’s own declarations were certainly competent when offered by the company. His offer of it at a fixed price and the sale of a portion of it were facts proper to go to the jury as constituting his estimate of its value. It is true the sale of a portion of the property does not fix with certainty its marhet value as a whole, but it is an element fair to be considered by the jury. If one half of the property had been sold for more than he had valued the whole of it prior to the opening of the road, surely the jury would have a right to consider such a circumstance in passing upon his claim for damages.”
The offers should have been more explicit and the purpose of the proposed evidence more clearly stated, but as we understand the offers, the testimony should have been admitted. As said in the opinion in the Ranch case, “ while the evidence referred to was not conclusive, nor perhaps very important, it ought not to have been excluded.”
The second and third assignments of error are sustained, and the judgment is reversed with a venire facias de novo.